HOLLAND, District Judge.
This is a petition to the Circuit Court praying for a review of a decision of the Board of General Appraisers, affirming the collector of. the port of Philadelphia, assessing on a certain hair imported by the' petitioners a duty at the rate of 12 cents a pound, under paragraphs 350, 357, Schedule.K, Tariff Act July 24, 1897, c. 11, § 1, 30 Stat. 182 [U. S. Comp. St. 1901, p. 1664], imposing such a duty on “hair of the camel, Angora goat, alpaca, and other like animals.” The petitioners claim the importations should be admitted free, under paragraph 571 of the free list, as “hair of horse, cattle and other animals,” not specially provided for in the act. The board of General Appraisers, in the opinion filed in the case, finds from the evidence then before it that tbe importations are a “grade of Angora goat hair,” and sustains the assessment as made by the collector. The testimony subsequently taken does not strengthen the claim of the importers. The finding of facts by the Board of General Appraisers is amply supported by the evidence which it had before it, and that afterward taken did not at all weaken the claim of the government as to the proper classification. The decision of the Board of General Appraisers as to protests 104(411 and 120,953 is affirmed.